Respondent’s motion for rehearing is GRANTED. Without deciding whether to “remand simply because the government requests it” or to do so “in the exercise of our inherent equitable powers if the government did not concur in our decision to do so,” Tian Ming Lin v. U.S. Dep’t of Justice, 473 F.3d 48, 54-55 (2d Cir.2007), we VACATE our previous summary order of November 15, 2006 as to the withholding of removal and Convention Against Torture claims, but do not disturb our determination as to the asylum claim. Accordingly, we REMAND this case to the Board of Immigration Appeals pending its decision in Shou Yung Guo v. Gonzales, 463 F.3d 109 (2d Cir.2006).